DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              HECTOR ACAY,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-359

                              [June 24, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kal Evans, Judge; L.T. Case Nos. 1803398MU10A and
20-000001AC10A.

  Gordon Weekes, Public Defender, and Bernadette Guerra, Assistant
Public Defender, Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.